DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 and 7-9 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of an actuator that is attached to an electronic device and configured to generate sound and vibration, the actuator comprising: a first casing having sidewalls and a bottom, wherein a part of a sidewall of the first casing is removed; a second casing affixed to the first casing and forming a top; a printed circuit board attached to the second casing and configured to transmit a signal, wherein the printed circuit board comprises an extension that is extended and pulled out of a space formed by the first casing and the second casing and through the removed part of the sidewall of the first casing, and a land portion configured for an electrical connection with an external power source; a voice coil configured to receive the signal from the printed circuit board; and a vibrator configured to vibrate by an electromagnetic force produced through an interaction with the voice coil, wherein the first casing has a higher rigidity than the second casing since the first casing has the sidewalls and the bottom as 
However, the Examiner has not found prior art that teaches or suggests the modification of Takahashi in order to provide an L-shaped auxiliary plate attached to an outer side of the first casing so that the printed circuit board is pulled out and fixed to the electronic device; wherein the extension is pulled out through the removed part of the sidewall of the first casing and is fixed to the L-shaped auxiliary plate, in a manner as claimed by the independent claim 1. 
The Examiner has also not found prior art that teaches or suggests the modification of Takahashi in order to provide wherein the second casing further has an extension and an attachment, wherein the extension of the second casing is formed by bending a part of the second casing in an L-shape and attached to where the sidewall of the first casing is removed, wherein the attachment is attached to the electronic device, wherein the extension of the second casing has a pull-out hole, wherein the extension of the printed circuit board is pulled out through the pull-out hole and fixed to the extension of the second casing, in a manner as claimed by the independent claim 7.
The Examiner has also not found prior art that teaches or suggests the modification of Takahashi in order to provide wherein the first casing further has an extension formed by extending a bottom of the sidewall-removed area further outward, wherein the second casing further has an extension formed by bending and extending a part of the second casing downward, wherein the extension of the second casing is attached to where the sidewall of the first casing is removed, wherein the extension of the second casing has a pull-out hole, wherein the extension of the printed circuit board is pulled out through the pull-out hole and fixed to the extension of the first casing and the extension of the second casing, in a manner as claimed by the independent claim 8.
The Examiner has also not found prior art that teaches or suggests the modification of Takahashi in order to provide an auxiliary supporter with a protrusion for holding the extension of the printed circuit board that is attached to the bottom of the first casing, wherein the first casing has a higher rigidity than the second casing since the first casing has the sidewalls and the bottom as one body that forms a surface that is attached to the electronic device, wherein the extension of the printed circuit board is pulled out between the first casing and the second casing and attached to the sidewalls of the first casing and the auxiliary supporter, in a manner as claimed by the independent claim 9.
Other prior art has been cited herein regarding structure of actuators, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654